NO. 07-11-0208-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                           AT AMARILLO

                                              PANEL E

                                      JUNE 8, 2011
                             ______________________________

                                         STEVEN AVILES,

                                                              Appellant

                                                   v.

                                     THE STATE OF TEXAS,

                                                         Appellee
                            _______________________________

             FROM THE 137th DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2006-414,317; HON. JOHN McCLENDON, PRESIDING
                        _______________________________

                                  ORDER OF DISMISSAL
                            _______________________________

Before QUINN, C.J., PIRTLE, J., and BOYD, S.J.1

        Appellant Steven Aviles appeals his conviction for possession of marijuana.

Appellant, his attorney, and the trial court judge signed a waiver of right to appeal that

states that A[t]he Defendant in the above-entitled and –numbered cause, with advice of

his attorney, after having been found guilty, judgment accordingly having been entered

and Defendant having filed a Notice of Appeal in this cause, does hereby withdraw his

Notice of Appeal and abandon and withdraw his right of appeal.” This circumstance was
    1
     John T. Boyd, Senior Justice, sitting by assignment.
brought to the attention of appellant and opportunity was granted him to obtain an

amended certification entitling him to appeal. No such certification was received within

the time we allotted. Having received no amended certification, we dismiss the appeal

per Texas Rule of Appellate Procedure 25.2(d).


                                                      Per Curiam

Do not publish.




                                           2